Per Curiam,
The judgment for the defendant was on his plea in bar of the action. No question was raised to the form of the plea, and it was treated by the court below as a demurrer to the plaintiff’s statement. This, so far as we can gather from the record, was done without objection from the plaintiff, and the judgment will, therefore, not be disturbed because the plea was not disposed of according to the usual rules of pleading.
No precedent can be found for the action brought by the appellant, and the authorities are. uniform in holding that it cannot be maintained, many of. which are to be found in the opinion of the Supreme Court of North Carolina, in Godette v. Gaskill and the notes to said case, 24 L. R. A. (N. S.), 265. “It would multiply and extend litigation if the matter could be re-examined by a new *511action between a party to the action and a witness therein; and, more than that, witnesses would be intimidated if their testimony is given under liability of themselves being subjected to the expense and annoyance of being sued by any party to the action to whom their testimony might not be agreeable. It would give a great leverage to litigants to intimidate witnesses:” Clark, C. J., in Godette v. Gaskill, supra. “Public policy and the safe administration of justice require that witnesses, who are a necessary part of the judicial machinery, be privileged against any restraint, excepting that imposed by the penalty for perjury:” Stevens v. Rowe, 59 N. H. 578.
Judgment affirmed.